C. D. Mayagüez. Eescisión de contrato.
(Por la Corte, a propuesta del
Juez Presidente Señor Del Toro.)
Por Cuanto, la parte apelada solicita la reconsideración de la re-solución de esta corte de febrero 25 último declarando sin lugar su moción de desestimación del recurso porque dejó de resolverse su alegación de que los dos nuevos términos consecutivos concedidos por la corte inferior al apelante para preparar la transcripción de la evi-dencia lo fueron sin jurisdicción porque las mociones solicitándolos' no fueron notificadas a la pande apelada ni señaladas para su dis-cusión, y
Por cuanto, si bien la mejor práctica es que antes de conceder soli-citudes de esa naturaleza se dé a la parte contraria una oportunidad de ser oída, ello no quiere decir que la corte carezca de jurisdicción para resolverlas ex parte, ni que esté limitada a la concesión de un solo nuevo término:
Por tanto, no ha lugar a la reconsideración solicitada.
El Juez Asociado Sr. De Jesús no intervino.
Núms. 246,1 365,2 1108,3 1113,3 1117,3 1497,4 1499,4 1515,4 8444, 8462, 8467, 8474, 8475, 8476, 8498, 8506, 8536, 8539, 8541, 8555, 8567, 8590, 8610, 8619, 8633, 8638,.8680.
*950(B) DESESTIMACIONES
(a) EN GENERAD

 Recurso de Revisión.


 2£(mdamus.


 Recurso Gubernativo.



 Certiorari.